Van Brunt, P. J. (dissenting):
It seems to me that the judgment of the court in this case is founded upon the fact that the car slowed up after the plaintiff had *206notified the conductor of her desire to alight at the next street, and that, although not at a regular stopping place, she had a right to treat this as ay invitation to alight. It appears that the car was approaching a railroad crossing, and that it slowed up for that reason, and that its proper stopping place was upon the other side of the street.' Under these circumstances, the mere fact that the car slowed up preparatory to crossing a street upon which ran another railway, was not an invitation to the.plaintiff to alight.-
I, therefore, dissent.
Ingraham, J., concurred.
Judgment and order affirmed, with, costs.